Citation Nr: 1034783	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-35 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD), from the period beginning 
February 25, 2006. 

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, 
which, in pertinent part, granted service connection for PTSD 
with a 10 percent disability evaluation, effective February 24, 
2003.  

By the way of a May 2006 rating decision, the RO increased the 
assigned evaluation for PTSD from 10 to 30 percent, effective 
from February 25, 2006.  

By way of a January 2008 Board decision, the Board determined 
that the 30 percent evaluation was in order from July 24, 2003, 
(the date of the claim for service connection), and that the 
matter involving the proper rating for the disability for the 
period from February 25, 2006 needed to be remanded for 
additional development.  

It is noted that a claim for a total disability rating based on 
TDIU is part of an increased rating claim when such a claim is 
raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
As explained below, the Veteran has asserted he is unable to work 
because of his PTSD disability in a January 2010 correspondence, 
and therefore, the issue is raised by the record and is properly 
before the Board.  See Id. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran seeks an evaluation in excess of 30 percent for PTSD 
for the period from February 25, 2006.  

Pursuant to the Board's January 2008 remand instructions, the 
Veteran was provided with additional notice in April 2008 on his 
increased rating claim, and additional VA and private treatment 
records were associated with the claims folder, including an 
April 2009 VA psychiatric examination report.  There has been 
substantial compliance with the Board's previous remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dement 
v. West, 13 Vet. App. 141, 146-47 (1999).

Regardless, the Board finds that correspondence received since 
the last remand indicates that further development is necessary 
prior to adjudication of the Veteran's claims. 

Initially, the Board notes that in a January 2010 correspondence 
that the Veteran identified that he receives Social Security 
Administration (SSA) benefits for his disability.  Upon review of 
the record, it is evident that SSA records are not present.

VA is required to make reasonable efforts to help a Veteran 
obtain records relevant to his claim (including SSA records) 
irrespective of the fact that the alleged records are in federal 
custody or not.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
In this instance, records have been identified to be in federal 
custody, and they are potentially relevant to the claim for an 
increase rating for PTSD and the claim for a TDIU. The SSA 
records (which relate to employability) are highly probative in 
determining if the Veteran is entitled to the highest schedular 
rating of 100 percent.  Id.

Next, a remand is warranted to afford the Veteran with a new VA 
psychiatric examination to evaluate the current severity of his 
disability due to PTSD.  In the January 2010 correspondence, the 
Veteran stated that his disability has worsened since the last VA 
examination.  Moreover, the Veteran reported that he was 
hospitalized between October 2009 and December 2009 for symptoms 
related to his PTSD. 

Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination should be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a) (2009).  
Therefore, the Board finds that a contemporaneous and thorough VA 
psychiatric examination should be conducted to determine the 
current severity of the Veteran's PTSD.  Such examination and 
opinion would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Prior to the examination, the RO/AMC should obtain all 
outstanding VA and non-VA records of pertinent treatment with the 
Veteran's assistance.  

Finally, as noted above in the Introduction section, the Veteran 
has asserted that he unable to work due to his service-connected 
PTSD.  See January 2010 correspondence.  In Rice, the Court held 
that a claim for a total disability rating based on TDIU is part 
of an increased rating claim when such a claim is raised by the 
record.  Id, 22 Vet. App. at 447.  The record reflects that this 
issue has been raised.  As such, the issue is properly before the 
Board.  

The issue of TDIU, however, is inextricably intertwined with 
consideration for a higher evaluation for PTSD.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second issue)).  
It cannot be adjudicated without further consideration of the 
Veteran's increased rating claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a VCAA 
compliant notice letter in connection 
informing him of the evidence necessary to 
substantiate his claim for a higher rating to 
include the criteria necessary to establish 
TDIU.

2.  The RO/AMC should contact the Social 
Security Administration (SSA) and request all 
pertinent documentation pertaining to any 
claim for disability benefits by the Veteran 
including any medical records that Social 
Security has regarding the Veteran.  These 
records should be associated with the claims 
file.

3.  The RO/AMC should obtain and associate 
with the claims file copies of all records of 
outstanding pertinent VA treatment, including 
any recent records of hospitalization.  

4.  The RO/AMC should ask the Veteran's 
assistance in identifying and obtaining any 
outstanding private treatment records.  

5.  If any identified record cannot be 
obtained, then documentation to that effect 
should be added to the claims file.  The 
Veteran should also be provided with an 
opportunity to submit such reports.

6.  After all the available records have been 
associated with the claims folder, the 
Veteran should be afforded a VA examination 
to ascertain the severity and manifestations 
of his service-connected PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file and to comment on the 
severity of the Veteran's service- connected 
PTSD.  

In the examination report, the examiner 
should record all signs and symptoms 
necessary for rating the Veteran's PTSD under 
the applicable rating criteria.  The examiner 
should also comment as to the impact of PTSD 
on the Veteran's daily activities and his 
ability to maintain employment.  If possible, 
the examiner should identify any prior 
treatment records that indicate an increase 
in severity of the Veteran's symptomatology 
due to his PTSD.  

The examiner should also be asked to 
ascertain the impact of the Veteran's PTSD on 
his ability to obtain or sustain employment.  
The examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disability on the Veteran's 
employability. The examiner should opine as 
to whether it is as likely as not (50 percent 
or more probability) that the Veteran's 
service- connected disability, without 
consideration of his non-service- connected 
disabilities or his age, renders him unable 
to secure or follow a substantially gainful 
occupation.

If it is not possible for the examiner to 
answer any of the inquiries list above, the 
examiner should so state.  A complete 
rationale should be provided for any opinion 
expressed.

7.  Thereafter, the RO should readjudicate 
the Veteran's increased rating claim, to 
include entitlement to a TDIU, on the basis 
of all evidence of record and all applicable 
laws and regulations.  If any benefit sought 
on appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  The SSOC 
must provide reasons and bases for the 
decision reached.  Thereafter, the Veteran 
and his representative should be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


